Ruffin, Chief Judge.
This case returns to us for the fourth time.1 In the most recent incarnation before this Court, the issue presented was whether a Statement of Partnership filed with the State was conclusive as to the existence of a partnership.2 We held that it was not and thus affirmed the trial court’s ruling that no partnership existed.3 Our decision was predicated, in large part, upon a Supreme Court opinion in the same case in which that Court held that “jwjhether a ‘joint venture’ is actually a partnership is a question of fact and depends on the rights and responsibilities assumed by the joint venturers.”4 Accolades appealed our ruling to the Supreme Court, which obviated the factual inquiry by finding that the existence of the Statement of Partnership *574is conclusive.5 Accordingly, our judgment is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided June 8, 2005.
Paul, Hastings, Janofsky & Walker, John G. Parker, Joseph C. Sharp, Brady S. McFalls, for appellant.
Smith, Gambrell & Russell, Marcia M. Ernst, for appellee.

Judgment reversed.


Adams and Bernes, JJ., concur.


 See Accolades Apts. v. Fulton County, 279 Ga. 257 (612 SE2d 284) (2005).


 See Accolades Apts. v. Fulton County, 267 Ga. App. 197 (598 SE2d 910) (2004); Accolades Apts. v. Fulton County, 252 Ga. App. 501 (556 SE2d 552) (2001); Accolades Apts. v. Fulton County, 242 Ga. App. 214 (528 SE2d 268) (2000).


 See Accolades Apts., supra, 267 Ga. App. at 197.


 See id. at 198-199 (1).


 Accolades Apts. v. Fulton County, 274 Ga. 28, 30 (549 SE2d 348) (2001).